                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-09010-DSF (MAA)                                          Date: January 7, 2020
Title      Tracy L. Gamble Pryor v. Michael R. Powell et al.


much.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013). While Rule 8 “does not require
‘detailed factual allegations,’ . . . it demands more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at
555). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of
‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).
Moreover, a complaint that is too verbose, long, confusing, redundant, irrelevant, or conclusory may
be dismissed for failure to comply with Rule 8. See Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d
1047, 1058-59 (9th Cir. 2011) (citing cases upholding dismissals for those reasons).

       The Court previously advised Plaintiff that the Complaint did not satisfy Rule 8. (See
Order.) The Court concludes that the FAC also does not satisfy Rule 8, but will give Plaintiff
another opportunity to amend her allegations to comply with the requirements of Rule 8
(summarized above). Specifically, Plaintiff must correct the FAC in the following manner.

        First, as with the Complaint (see Order 2), it is difficult to understand Plaintiff’s allegations
or to identify Plaintiff’s specific claims in the FAC. The majority of the FAC appears to be excerpts
from an appellate brief in an unrelated case. (See FAC 9–53.) As the Court previously advised
Plaintiff (see Order 2), if Plaintiff files an amended complaint, the allegations should be simple,
concise, and direct, and Plaintiff’s claims should be clearly labeled. Plaintiff should provide
sufficient factual allegations to support each claim; Plaintiff is advised to omit any claims for which
she lacks a sufficient factual basis. Plaintiff also is advised to omit any allegations that do not
pertain to Plaintiff’s specific case.

        Second, it is difficult to ascertain the Defendants Plaintiff intended to name in the FAC.
Plaintiff must clearly list each Defendant. In addition, as the Court previously advised Plaintiff (see
Order 2), Plaintiff must provide specific factual detail regarding each Defendant’s acts and
omissions that allegedly violated Plaintiff’s federal or Constitutional rights. Sufficient detail must be
provided to give each Defendant fair notice of Plaintiff’s claim against him or her. See McHenry v.
Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (affirming dismissal under Rule 8 where “one cannot
determine from the complaint who is being sued, for what relief, and on what federal or
Constitutional theory, and with enough detail to guide discovery.”). In an amended complaint,
Plaintiff should omit any Defendants for whom Plaintiff cannot provide specific factual allegations



CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-09010-DSF (MAA)                                         Date: January 7, 2020
Title      Tracy L. Gamble Pryor v. Michael R. Powell et al.


regarding their acts or omissions. Plaintiff also is advised to omit any Defendant who does not
pertain to Plaintiff’s specific case.

        Third, although not entirely clear, it appears that the FAC alleges that Defendants are
blocking the final judgment of a divorce, and seeks a writ of mandamus ordering Defendants to
abide by state law and the state court. (FAC 8.) As the Court previously advised Plaintiff (see Order
3), pursuant to the Rooker-Feldman doctrine, a federal court lacks subject matter jurisdiction to hear
a de facto appeal from the judgment of a state court. Bianchi v. Rylaarsdam, 334 F.3d 895, 896 (9th
Cir. 2003). The Rooker- Feldman doctrine bars “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005). “At its core, the Rooker-Feldman doctrine stands for
the unremarkable proposition that federal district courts are courts of original, not appellate,
jurisdiction.” Gruntz v. County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1078 (9th Cir. 2000)
(citing 28 U.S.C. §§ 1331, 1332). Thus, to the extent Plaintiff seeks a de facto appeal of a state court
judgment—including a state divorce judgment—Plaintiff’s case would be barred by the Rooker-
Feldman doctrine.

       In light of the foregoing, the FAC is DISMISSED with leave to amend. No later than
February 6, 2020, Plaintiff must either: (1) file a Second Amended Complaint (“SAC”) that
complies with Rule 8; or (2) advise the Court that Plaintiff does not intend to file a SAC.

        The SAC must cure the pleading defects discussed above and shall be complete in itself
without reference to the FAC. See L.R. 15-2 (“Every amended pleading filed as a matter of right or
allowed by order of the Court shall be complete including exhibits. The amended pleading shall not
refer to the prior, superseding pleading.”). Plaintiff shall not include new defendants or new
allegations that are not reasonably related to the claims asserted in the FAC. Plaintiff strongly is
encouraged to utilize the standard civil rights complaint form when filing any amended
complaint, a copy of which is attached.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.



CV-90 (03/15)                          Civil Minutes – General                            Page 3 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-09010-DSF (MAA)                                           Date: January 7, 2020
Title       Tracy L. Gamble Pryor v. Michael R. Powell et al.


        If Plaintiff no longer wishes to pursue this action in its entirety or with respect to particular
Defendants, she voluntarily may dismiss this action or particular Defendants by filing a Notice of
Dismissal in accordance with Federal Rule of Civil Procedure 41(a)(1). A form Notice of Dismissal
is attached for Plaintiff’s convenience.

        Plaintiff is advised that this Court’s determination herein that the allegations in the FAC are
insufficient to state a particular claim should not be seen as dispositive of the claim. Accordingly,
although the undersigned Magistrate Judge believes Plaintiff has failed to plead sufficient factual
matter in the pleading, accepted as true, to state a claim for relief that is plausible on its face,
Plaintiff is not required to omit any claim or Defendant in order to pursue this action. However, if
Plaintiff decides to pursue a claim in an amended complaint that the undersigned previously found to
be insufficient, then pursuant to 28 U.S.C. § 636, the undersigned ultimately may submit to the
assigned District Judge a recommendation that such claim may be dismissed with prejudice for
failure to state a claim, subject to Plaintiff’s right at that time to file objections. See Fed. R. Civ. P.
72(b); C.D. Cal. L.R. 72-3.

It is so ordered.

Attachments
Notice of Voluntary Dismissal Form (CV-09)
Civil Rights Complaint Form (CV-66)




CV-90 (03/15)                           Civil Minutes – General                              Page 4 of 4
